Name: Commission Regulation (EEC) No 3639/83 of 20 December 1983 concerning Annex VII to Regulation (EEC) No 3588/82 on common rules for imports of certain textile products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 12. 83 Official Journal of the European Communities No L 360/31 COMMISSION REGULATION (EEC) No 3639/83 of 20 December 1983 concerning Annex VII to Regulation (EEC) No 3588/82 on common rules for imports of certain textile products originating in Yugoslavia Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee 'Yugoslavia', THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3588/82 of 23 December 1982 on common rules for imports of certain textile products originating in Yugoslavia ('), and in particular paragraph 2 of Annex VII thereto, Whereas Annex VII to Regulation (EEC) No 3588/82 provides that the allocations between Member States of Community quantitative limits specific to outward processing trade (OPT) imports for 1984 to 1986 are carried out in accordance with the procedure laid down in Article 1 4 ; Whereas it is appropriate to establish the 1984 alloca ­ tion between Member States of these quantitative limits for economic outward processing trade ; HAS ADOPTED THIS REGULATION : Article 1 The 1984 allocation between Member States of the Community OPT quantitative limits referred to in Appendix A to Annex VII to Regulation (EEC) No 3588/82 is set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1983 . For the Commission Ã tienne DAVIGNON Vice-President (') OJ No L 37, 31 . 12 . 1982, p. 47 . No L 360/32 Official Journal of the European Communities 23 . 12. 83 ANNEX Breakdown of outward processing trade objectives between Member States from 1 January to 31 December 1984 Units Category EEC Federal Republic of Germany France Italy Benelux United Kingdom Ireland Denmark Greece 1 000 pieces 5 1 995 1 710 74 211 1 000 pieces 6 4 845 4 257 588 1 000 pieces 7 3 198 2 919 279 1 000 pieces 8 10 463 7 115 3 348 1 000 pieces 12 5 758 5 704 54 1 000 pieces 16 (') 1 165 882 54 196 33 1 000 pieces 73 128 107 21 1 000 pieces 15 B (') 2 268 2 092 176 (') A transfer of 100 % can be made between categories 15 B and 16 .